Citation Nr: 0531625	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-20 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low/mid-back strain with left scapular tenderness prior to 
May 1, 2002.  

2.  Entitlement to an evaluation in excess of 20 percent for 
low/mid-back strain with left scapular tenderness from May 1, 
2002.  


REPRESENTATION

Appellant represented by:	Hugh F. Daily, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1980 to March 
1993.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1994 decision by 
the RO which, in part, granted service connection for a low 
back disability and assigned a noncompensable evaluation, 
effective from March 6, 1993, the day following discharge 
from service.  By rating action in May 1997, the RO found 
that the additional mid back and scapular symptoms were part 
and parcel of the low back disability and assigned a 10 
percent evaluation, effective from March 6, 1993.  By rating 
action in June 2002, the RO assigned an increased rating to 
20 percent for the back disability, effective from May 1, 
2002.  The veteran testified at personal hearings at the RO 
in September 1995 and November 1996, and at a videoconference 
hearing before the undersigned member of the Board in March 
2000.  The Board remanded the appeal to the RO for additional 
development in June 2000 and July 2003.  

In light of the various ratings assigned for different 
periods during the pendency of this appeal, the issue has 
been recharacterized on the first page of this decision to 
reflect the appropriate adjudicatory considerations on 
appeal.  

By rating action in June 2002, the RO assigned a 100 percent 
evaluation for service-connected depression, effective from 
the original date of claim.  In October 2004, the RO granted 
service connection for a digestive disorder and assigned a 30 
percent evaluation, effective the day following discharge 
from service.  38 C.F.R. § 3.400(b)(2)(i) (2005).  The 
veteran and his attorney were notified of these decisions and 
did not express dissatisfaction with the evaluations 
assigned.  Accordingly, these issues are no longer in 
appellate status and will not be addressed in this decision.  

Finally, the Board notes that in December 1998, the veteran's 
attorney raised the issue of service connection for carpal 
tunnel syndrome.  In response to the RO's March 1999 letter, 
the attorney provided a release of information for medical 
records in June 1999.  However, it does not appear that any 
further action was undertaken on this matter.  This issue is 
not inextricably intertwined with the issue on appeal and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  In evaluating the service-connected back strain, the 
criteria in effect prior to September 26, 2003 is more 
favorable to the veteran.  

3.  Prior to May 1, 2002, the back disability was manifested 
by complaints of pain, degenerative joint and disc disease, 
and no neurological impairment; no functional loss of use due 
to pain or during flare-ups was demonstrated.  

4.  From May 1, 2002, the back disability is manifested by 
pain, no more than mild limitation of motion, and 
degenerative joint and disc disease; no more than minimal 
functional loss of use due to pain or during flare-ups was 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low/mid-back strain with left scapular tenderness prior 
to May 1, 2002, are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5293, 5295 (2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for low/mid-back strain with left scapular tenderness from 
May 1, 2002, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5293, 5295 (prior to 9/26/03) and 5237 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in March 1994.  The Board 
concludes that information and discussion as contained in the 
December 1994 rating decision, the statement of the case 
issued in July 1996, the June 1997, October 1998, February 
1999, June 2002, October 2004, and July 2005 supplemental 
statements of the case (SSOC), the June 2000 Board remand, 
and in letters sent to the veteran in March 1998, and March 
and September 2003 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence showing increased 
disability; of what evidence was necessary to substantiate 
the claim for a higher evaluation; why the current evidence 
was insufficient to award the benefits sought, and suggested 
that he submit any evidence in his possession.  The veteran 
also testified at two RO hearings and at a videoconference 
hearing before the undersigned member of the Board.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  The Board notes that the 
veteran's back has been examined by VA on several occasions 
during the pendency of this appeal since his claim was 
initially adjudicated.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 




Factual Background

The service medical records showed that the veteran was seen 
for mid-back and periscapular pain on several occasions 
beginning in 1991.  A Medical Board Evaluation diagnosed 
chronic thoracolumbar pain with muscle spasms in February 
1992.  Despite numerous diagnostic studies, including x-ray 
studies and bone scan, no specific etiology for the veteran's 
left scapular pain was ever identified.  An MRI in August 
1992 showed no evidence of thoracic disc herniation, mass, 
destructive lesions, or canal foraminal stenosis.  

The veteran underwent VA joint and muscle examinations by a 
physician in December 1994.  On muscle examination, the 
veteran complained of pain between his shoulders, spasms in 
his back, and throbbing pain up and down his back all day 
with his left arm in various positions.  On examination, he 
had full range of motion and less than normal muscle 
resistance of the thoracolumbar and cervicothoracic spine.  
Strength was 4/5 in the right hand and 3/5 in the left hand.  
The diagnosis was upper back pain (interscapular).  On VA 
joint examination, the examiner noted the trigger point for 
pain was between the two scapulae.  There was no swelling or 
deformity.  Flexion of the thoraolumbar spine was to 50 
degrees with extension to 30 degrees.  Flexion of the 
cervicothoracic spine was to 70 degrees with full extension.  
The examiner concluded that there were no physical 
abnormalities detected in the thoracolumbar or 
cervicothoracic spine, elbows or shoulders.  

The veteran's complaints and the clinical findings on a 
private Occupational Health examination at the University of 
Cincinnati Medical Center in December 1994 were essentially 
the same.  The report was indicated as an addendum to the 
clinical report and was conducted on the same day and by the 
same VA physician who conducted the December 1994 VA 
examinations, but was signed by another physician.  On 
examination, there was tenderness between the two scapulae 
which was unrelated to any vertebrae.  There was no evidence 
of any damage to tendons, bones, joints, or nerves, and no 
swelling or deformity of any joints.  Range of motion was the 
same as on the VA joint examination.  The diagnoses included 
chronic upper back pain.  

On VA EMG evaluation in May 1995, the veteran reported 
intermittent pain in his upper back and left shoulder since 
1991.  On examination, there was full range of motion in the 
neck and all extremities.  There was no evidence of atrophy 
or fasciculations, and strength was 5/5 in the upper and 
lower extremities.  Sensory examination was intact to light 
touch and pinprick throughout.  There was marked tenderness 
over the thoracic spinous process, especially at the T4-6 and 
T9-10 levels.  Deep tendon reflexes were 2+ in the upper 
extremities; knee jerks were 3+ and ankle jerks 2+, 
bilaterally.  The examiner indicated that the diagnostic 
findings were consistent with a bilateral median 
mononeuropathy involving primarily the motor fibers rather 
than sensory.  The EMG examination did not reveal any 
evidence of a cervical or thoracic radiculopathy, brachial 
plexopathy, or denervating peripheral neuropathy.  The 
examiner noted that while the EMG study was unrevealing 
regarding any thoracic spinal pathology, a recent (private) 
MRI showed a normal cervical spine, right paracentral disc 
protrusion at the T5-6 level effacing the anterior thecal 
sac, and a right paracentral protrusion at T8-9 effacing the 
anterior thecal sac.  (The March 1995 private MRI report is 
of record; however, as the findings were described here, a 
separate entry will not be repeated.)  

On VA spine examination in October 1995, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  He 
noted that a neurosurgical evaluation following the May 1995 
EMG examination recommended no intervention since the 
veteran's symptoms were on the left side and that no 
consistent physical findings were appreciated.  On 
examination, the veteran was well developed and in no acute 
distress.  He was 5 foot 3-inches tall and weighed 247 
pounds.  There was full range of motion in all segments of 
the spine with no fixed deformity.  There was no evidence of 
paraspinal muscle spasm or tenderness, and muscle strength 
was 5/5 in the upper and lower extremities.  Deep tendon 
reflexes were 2+ in the upper extremities and 3+ in the lower 
extremities.  Plantar responses were downgoing with no 
clonus.  Sensory examination showed no gross deficits and his 
gait was normal.  The diagnoses include chronic back pain 
with no functional impairment.  The examiner noted that 
veteran had documented right paracentral disc herniation at 
T5-6 and T8-9 with effacement of the anterior thecal sac, but 
that his symptoms did not suggest any functional significance 
of the lesions.  

On VA joint examination in October 1995, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran complained of chronic intrascapular back pain and 
left shoulder and elbow pain.  He denied any erythema or 
effusion of any joints, but admitted to limited range of 
motion secondary to pain in the left shoulder and elbow, 
particularly on lifting and carrying things.  On examination, 
the veteran had normal bulk and muscle tone in his upper and 
lower extremities.  There was normal range of motion in all 
joints except the left shoulder and elbow which was limited 
secondary to pain, though not consistent.  There was no 
deformity, effusion, or erythema associated with any joints.  
Motor strength was 5/5 in the upper and lower extremities, 
and there were no gross sensory deficits.  Deep tendon 
reflexes were symmetrical and his gait was normal.  The 
diagnoses included chronic back pain, bilateral median 
mononeuropathy (carpal tunnel), and left shoulder/elbow pain, 
with no evidence of deformity or consistent functional 
impairment.  

On VA orthopedic examination in April 1997, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran complained of daily pain under the left scapula 
exacerbated by any movement of the left arm and sometimes 
just by breathing.  His symptoms were worse during cold, dry 
weather, particularly in February and March.  He also 
reported occasional numbness in all extremities.  On 
examination, there were no postural abnormalities or fixed 
deformity of the back.  Musculature of the back was within 
normal limits and straight leg raising was to 70 degrees, 
bilaterally.  Range of motion of all spine segments in all 
modalities was normal.  There was some mild tenderness to 
palpation around the T4-5 levels and below the left scapula.  
When testing the left triceps reflex, the veteran complained 
of a severe shooting pain and spasm requesting that no 
further reflex testing be done.  Examination of the left 
shoulder was normal with no evidence of swelling or 
deformity.  The diagnosis was chronic back pain.  The 
examiner commented that the cause of the veteran's pain was 
most likely muscular spasm in origin.  However, he was unable 
to find any precipitant for the muscle spasm, and the EMG and 
MRI studies did not seem to clearly correlate with his 
symptoms.  The examiner indicated that further testing would 
be of no benefit.  

When examined by VA in April 1998, the veteran reported 
persistent pain in his upper back and neck area, and 
occasional spasms and numbness in his upper extremities.  On 
examination, the paraspinal musculature appeared normal.  The 
examiner provided only range of motion finding for the 
cervical spine.  No other finding pertaining to the 
thoracolumbar spine were reported.  

A VA MRI in April 1998 revealed a small right paracentral 
disc protrusion at T3-4, a central disc protrusion and T7-8, 
right paracentral disc protrusions at T4-5 and T5-6, and a 
moderate left paracentral disc herniation compressing the 
thecal sac and cord at T8-9.  There was no evidence of disc 
or canal abnormalities of the cervical spine.  The impression 
included thoracic cord with multiple disc protrusion as 
described.  

On VA orthopedic examination in April 2002, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported that his back bothered him daily but not 
constantly, and that he had weakness and fatigability due to 
pain; he denied any incoordination.  On examination, the 
veteran was in no acute distress and his gait was normal.  
There was tenderness to palpation on the right lower 
perithoracic and paralumbar areas, but none on the left side.  
There was no evidence of muscle spasm and deep tendon 
reflexes were 3+ in the patella, and 2+ in the Achilles, 
bilaterally.  There were complaints of pain on midline 
percussion of the lower thoracic and lumbar spine and 
straight leg raising was negative, bilaterally.  Manual 
muscle testing against resistance of the right and left 
gastrocnemius, soleus, and quadriceps was within normal 
limits.  Range of motion of the thoracic lumbar spines 
segments by goniometer were as follows: flexion 90-95 
degrees, extension to 20 degrees, side bending to 25 degrees, 
bilaterally, with some complaints of pain at the terminal 
degrees of motion.  X-ray studies revealed minimal 
degenerative joint disease at L4-5 and L5-S1.  The examiner 
opined that the veteran's arthritis of the lumbar spine was 
not related to service.  He estimated functional impairment 
was minimal with additional loss of extension of 5 degrees.  

On VA neurological examination in May 2002, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  On 
examination, the veteran was moderately obese, well groomed, 
and in no acute distress.  There was exquisite tenderness to 
palpation over the upper back region, left more so than the 
right.  Even the slightest touch caused the veteran to wince 
in pain and complain of muscle cramping.  There appeared to 
be some mild paraspinal muscle spasm in the thoracic and 
cervical regions, although this was difficult to ascertain 
given his extreme sensitivity to pain.  There was full range 
of motion in all segments of the spine.  Strength was 5/5 
throughout with good bulk and normal muscle tone.  There was 
no evidence of spasticity and sensation was intact to light 
touch with no evidence of sensory level.  Reflexes were 3 
throughout and toes were downgoing.  Heel and toe walk was 
normal.  X-ray studies of the thoracic spine revealed mild 
spurring and mild superior scoliosis to the left; otherwise 
within normal limits.  The impression was degenerative joint 
disease of the thoracic spine.  The examiner noted that there 
was no clear evidence of radiculopathy or myelopathy on 
current examination, and opined that the veteran's chronic 
upper back pain was probably amplified by his psychiatric 
condition.  

On VA examination in August 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
complained of unremitting stiffness and a constant, sharp 
pain daily with a baseline level of intensity on the right of 
8/10, which was worse with prolonged periods of standing more 
that 15 to 20 minutes or walking more than 1/2 mile.  He also 
reported exacerbation of upper thoracic discomfort with use 
of his left upper extremity on overhead movement.  He denied 
any use of or need for assistive ambulation devices and was 
still able to perform all activities of daily living, albeit 
with pain.  He denied any incapacitating episodes over the 
past year that required bed rest, and did not take any over-
the-counter or prescription drugs for his back problems.  
There were no complaints of any bilateral lower extremity 
paresthesias, paresis, paralysis, fatigability, lack of 
endurance or incoordination throughout his overall daily 
activities, including repetitive and normal tasks.  

On examination, the veteran stood fully erect and did not 
favor any extremity.  There were no gross, posterior bony 
midline spine abnormalities and no paraspinal muscle spasms 
or abnormal masses.  Flexion of the thoracolumbar spine was 
to 85 degrees with extension to 5 degrees.  Lateral rotation 
was to 15 degrees, bilaterally, with lateral flexion to 20 
degrees, bilaterally.  All movements were limited by 
subjective pain.  There was no fatigability on repetitive 
motor testing, straight leg raising was negative, and there 
were no abnormal neurological findings.  The assessment 
included degenerative joint and disc disease at multiple 
levels of the thoracic spine with intermittent radicular 
symptoms to the left paraspinal musculature, but without any 
evidence of concurrent myopathy.  The examiner opined that 
the veteran's degenerative joint disease of the lumbar and 
sacroiliac spine were independent from and unrelated to 
service or to the service-connected thoracic spine 
disability, and that the thoracic and lumbar spine conditions 
did not aggravate one another.  

During the pendency of the appeal, the veteran testified at 
three personal hearings, two at the RO and at a 
videoconference hearing before the undersigned member of the 
Board.  The veteran's testimony pertaining to his back 
disability was essentially the same at all three hearings.  
He described his symptoms and how it impacted on his daily 
activities.  

The evidentiary record also includes numerous VA and private 
outpatient records showing treatment for various maladies, 
including back problems from 1993 to the present.  The 
clinical and diagnostic findings were not materially 
different from those reported on the examinations described 
above and, for the sake of brevity, will not be repeated.  

Law and Regulations

As noted above, this appeal arises from an original claim for 
compensation benefits and a December 1994 rating decision 
which, in part, granted service connection for low and mid-
back strain with left scapular tenderness.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's spine disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  However, the veteran does get the benefit of having 
both the old regulation and the new regulation considered for 
the period after the change was made.  See VAOPGCPREC 3-00.  
That guidance is consistent with longstanding statutory law, 
to the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

The question presented is whether a rating in excess of 10 
percent is warranted between the date of the grant of service 
connection and May 1, 2002, and whether a rating in excess of 
20 percent is warranted from May 1, 2002, including whether 
an evaluation in excess of 20 percent under the revised 
rating criteria may be assigned from either September 23, 
2002 or from September 26, 2003.  

Prior to September 26, 2003, Diagnostic Code (DC) 5295, for 
lumbosacral strain, a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have disc disease of the 
thoracic spine, the Board must also consider the rating 
criteria for intervertebral disc syndrome (DC 5293).  Under 
the old version for intervertebral disc syndrome, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, Diagnostic Code 
8519, addresses the long thoracic nerve.  Incomplete 
paralysis of the long thoracic nerve of the upper extremity 
is rated 0 percent when mild, 10 percent when moderate, and 
20 percent when severe.  38 C.F.R. § 4.124a; Diagnostic Code 
8519 (2005).  A 30 percent rating is warranted for complete 
paralysis of this nerve of the major upper extremity, with 
inability to raise the arm above shoulder level and winged 
scapula deformity.  Id.  This neurologic rating is not to be 
combined with lost motion above shoulder level.  Id. at Note.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The second revisions to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id. 

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months will be rated 10 percent.  A 20 
percent evaluation will be assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  (38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003)


In Excess of 10 Percent
Prior to May 1, 2002

Initially, the Board notes that service connection is 
established for low and mid back muscle strain with left 
scapular tenderness.  However, evaluation of the veteran's 
back strain is complicated by the fact that he has separate 
and unrelated disabilities involving the thoracic and 
lumbosacral spine segments.  As noted above, the service 
medical records showed treatment primarily for mid-back and 
left scapular pain.  The veteran denied any specific trauma 
to his back and consistently described his back pain in the 
upper mid-back and left scapular region.  The service records 
showed no pertinent complaints or abnormalities involving the 
lumbar spine.  An MRI in service in August 1992 showed no 
evidence of degenerative disc or joint disease of the 
thoracic spine.  Post-service medical records also showed 
complaints of pain involving primarily the mid back and left 
scapular areas.  Although the veteran reported occasional 
pain radiating into his neck, lower back, and upper and lower 
extremities, no pertinent abnormalities of the cervical spine 
have ever been identified, either in service or at present.  
An MRI in March 1995 revealed degenerative joint and disc 
disease of the thoracic spine.  

In June 2000, the Board remanded the appeal for a medical 
opinion as to nature and etiology of the veteran's 
neurological symptoms and their relationship, if any, to his 
service-connected back strain, and to determine the current 
severity of his service-connected back strain.  VA x-ray 
studies in April 2002 revealed degenerative joint disease 
involving the lumbosacral spine.  In August 2004, a VA 
physician opined that the veteran's mid back and left 
scapular symptoms in service and at present were of the same 
etiology, i.e., degenerative joint and disc disease of the 
thoracic spine.  He also opined that the degenerative process 
involving the lumbosacral spine was not related to service or 
to the service-connected thoracic spine disability, and that 
neither spine segment was being aggravated by the other.  The 
VA opinion was based on a longitudinal review of all of the 
evidence of record and provides a basis for differentiating 
those symptoms associated with the service-connected back 
strain from the co-existing but unrelated degenerative joint 
disease of the lumbosacral spine.  

Prior to May 1, 2002, the veteran demonstrated essentially 
full range of motion of the spine on all VA examinations 
except on a joint examination in December 1994.  The 
examiner's findings on that examination are somewhat 
confusing in that he noted full range of motion on muscle 
examination, but reported limitation of flexion and extension 
on a joint examination conducted on the same day.  
Furthermore, the physician concluded that there was no 
physical abnormalities detected in the thoracolumbar or 
cervicothoracic spine.  A private medical report, dated the 
same day as the VA examinations and indicated as an addendum 
to the clinical report, included the identical findings.  The 
Board finds that the VA joint and muscle examinations were 
limited in nature and provided very few objective findings.  
Furthermore, it does not appear that the claims file was 
reviewed.  Subsequent VA examinations were much more thorough 
and included detailed descriptions of the veteran's medical 
history, subjective complaints, and clinical findings.  Given 
the conflicting and somewhat limited findings, the Board 
finds the December 1994 VA examination was inadequate and is 
of little probative value.  

The veteran's complaints and the clinical findings on all VA 
examinations and outpatient reports prior to May 2002 were 
essentially the same and manifested principally by complaints 
of pain and some tenderness in the mid back and left scapular 
area.  Although the veteran reported chronic recurring muscle 
spasm, the clinical findings from all of the examinations and 
outpatient reports prior to May 2002, showed only one actual 
finding of a slight muscle spasm (2/95 VA opt report).  

While there is evidence of degenerative joint and disc 
disease involving the thoracic spine, there was no objective 
evidence of any neurological impairments, i.e., radiculopathy 
or myelopathy, demonstrated on any of the VA examinations.  
An EMG study in May 1995 revealed evidence of possible carpal 
tunnel syndrome, but no evidence of cervical or thoracic 
radiculopathy, brachial plexopathy, or denervating peripheral 
neuropathy.  In fact, a VA examiner in October 1995 noted 
that the disc herniations of the thoracic spine did not cause 
any functional impairment.  Parenthetically, the Board notes 
that a VA neurological examination in April 2004 also found 
no clear evidence of radiculopathy or myelopathy attributable 
to the thoracic spine.  In fact, that examiner opined that 
the veteran's chronic pain was probably amplified by his 
psychiatric disorder.  

As a whole, the medical evidence prior to May 1, 2002 does 
not demonstrate more than mild actual limitation of motion.  
Thus, a rating in excess of 10 percent prior to May 1, 2002, 
under DC's 5291,5292, or 5010-5003 is not warranted.  The 
clinical evidence does not show muscle spasm on extreme 
forward bending with loss of lateral spine motion so as to 
warrant a higher rating under DC 5295.  Lastly, there is no 
evidence of more than mild symptoms of intervertebral disc 
syndrome.  As to rating the veteran under the criteria for 
ankylosis, it is noted that ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  The 
veteran retains significant motion of the spine and a rating 
under Diagnostic Codes 5288 or 5289 for ankylosis is not 
warranted.  

In Excess of 20 percent
From May 1, 2002

The clinical findings on VA examinations in April and May 
2002 and August 2004 were not significantly different from 
those reported on the earlier examinations, except for some 
very mild limitation of motion of the thoracolumbar spine 
with demonstrable pain on the most recent examination in 
2004.  The veteran reported constant pain and stiffness with 
a baseline level of intensity of 8/10.  Walking for more than 
a 1/2 mile or standing for more than 15 to 20 minutes increased 
his pain.  The VA examinations showed some palpable 
tenderness in the mid back and left scapular area and 
possible mild muscle spasm, but no objective evidence of any 
neurological abnormalities.  

In June 2002, the RO assigned an increased rating to 20 
percent for the back disability, effective from the date of 
the May 2002 VA examination, based primarily on the finding 
of mild muscle spasm.  Notwithstanding the fact that muscle 
spasm was not actually confirmed on examination, there was no 
evidence of muscle spasm when examined in August 2004.  
Moreover, a 20 percent rating under DC 5295 requires muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, the manifestations of which were not demonstrated on 
any VA examination conducted during the pendency of the 
appeal.  

In any event, the clinical findings since May 1, 2002 do not 
show severe listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion, or abnormal mobility on forced motion 
so as to warrant the assignment of an evaluation in excess of 
20 percent under DC 5295.  Likewise, limitation of motion has 
not been shown to be more than moderate so as to warrant a 
higher rating under DC 5292.  Additionally, the veteran did 
not demonstrate severe symptoms of sciatic neuropathy, 
characteristic pain on motion, muscle spasm, absent ankle 
jerk, or severe recurring attacks with intermittent relief, 
so as to warrant the assignment of a rating in excess of 20 
percent from May 1, 2002 under DC 5293.  As noted earlier, 
while the veteran complains of chronic neurological problems, 
he has not demonstrated any neurological manifestations 
referable to the thoracic spine on any of the examinations 
during the pendency of this appeal.  Accordingly, the Board 
finds no basis for the assignment of a rating in excess of 20 
percent from May 1, 2002.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that the veteran 
has experienced incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, or that he has limitation of motion of the 
lumbar spine to the extent necessary for a rating in excess 
of 20 percent.  In fact, the current clinical and diagnostic 
findings do not satisfy the criteria for a rating of more 
than 10 percent under the revised criteria of either 
Diagnostic Code 5293 or 5243.  While the veteran described 
intermittent problems exacerbated by physical activity, he 
said that he is able to perform all activities of daily 
living and does not require the use of any assistive 
ambulatory devices.  He specifically denied any 
incapacitating episodes over the past year and did not 
require bed rest or any medications for his back strain.  
Thus, the Board finds that the evidence does not meet the 
criteria for an evaluation in excess of 20 percent under 
either the old or the revised regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, as noted above, 
under the old orthopedic rating criteria and applicable 
neurologic rating criteria between September 23, 2002, and 
September 26, 2003, and under the revised orthopedic rating 
criteria and any applicable neurologic rating criteria from 
September 26, 2003.  In this regard, the Board finds that the 
orthopedic manifestations of the veteran's spine disability 
equate to only slight limitation of motion, or 10 percent 
under the old rating schedule pursuant to Diagnostic Code 
5292, or to a 20 percent evaluation under the previous 
Diagnostic Code 5295 based on the presence of muscle spasm.  
This disability would also equate to a 10 percent evaluation 
under the new General Rating Formula for Disease and Injuries 
of the Spine.  Further, based on the absence of significant 
neurological findings, the Board concludes that by separately 
evaluating the neurologic manifestations of the disability in 
question, a noncompensable evaluation would be in order under 
Diagnostic Code 8519 which contemplates mild incomplete 
paralysis of the long thoracic nerve.  As such, a combined 
evaluation in excess of 20 percent would not be available 
from September 23, 2002, since no compensable neurological 
symptoms are demonstrated.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2005).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2005).  

When examined by VA in April 2002, the examiner opined that 
functional impairment of the spine was minimal with an 
additional loss of extension of five degrees.  In August 
2004, the examiner noted that the veteran had full motor 
strength in his upper extremities and that there was no 
evidence of fatigability on repetitive movement, or lack of 
endurance or coordination.  The veteran reported that he was 
still able to perform all of his activities of daily living, 
though it took him longer to accomplish them secondary to 
pain, but that he did not need any assistive ambulative 
devices and did not take any medications for his back 
disability.  The veteran also denied any incapacitating 
episodes over the past year that required bed rest.  

Despite the veteran's assertion of chronic pain and numbness, 
no objective evidence of any functional loss has been 
demonstrated on any of the VA examinations conducted during 
the pendency of this appeal.  A VA physician in April 2002 
opined that the veteran had no more than minimal functional 
impairment of the thoracolumbar spine and estimated an 
additional loss of extension of no more than five degrees.  
The evidence shows that the veteran has a normal gait, good 
strength and range of motion, and no neurological impairments 
referable to the thoracic spine.  Importantly, the veteran 
has been examined by VA on several occasions during the 
pendency of this appeal, and has not demonstrated more than 
mild, if any, limitation of motion.  In light of the clinical 
findings and medical opinions offered on the numerous medical 
reports of record, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above is not warranted.  


ORDER

An evaluation in excess of 10 percent for low/mid back strain 
with left scapular tenderness prior to May 1, 2002, is 
denied.  

An evaluation in excess of 20 percent for low/mid back strain 
with left scapular tenderness from May 1, 2002, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


